ADVISORY ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
 Applicant’s proposed amendment dated July 6, 2021, will not be entered because it presents limitations that have not been previously presented.  The new limitation of proposed claims 19 and 20 are directed to a Markush group defining the polynucleophile claim limitation that has not been previously presented and would require new search and consideration.
Response to Arguments
 Applicant’s arguments in the remarks dated July 6, 2021, with respect to the newly proposed limitations will not be addressed because the amendment is not being entered, as discussed above.
At pages 5 and 6 of the remarks, applicant argues that the rejection of claims 1, 2, 4, and 11-13 should be withdrawn because one of ordinary skill would have had no motivation to modify Examples 10 and 11 of Yang to achieve the claimed invention.  In particular, applicant argues that one of ordinary skill would not have had a motivation to use the dianhydride curing agent of Example 11 together with the glycerin drier of Example 10, as asserted by the examiner in the Office Action dated April 6, 2021.  This argument has been fully considered but is not found to be persuasive.  
Yang teaches a wood adhesive that contains a curing agent, a drier, and several other components.  (Yang, Abstract; ¶ 0031).  In preparing a wood adhesive based on the teachings of Yang, one of ordinary skill in the art would have been motivated to use a curing agent and a drier taught specifically by Yang.  One of ordinary skill would have been particularly motivated to use curing agents and driers taught in specific examples of Yang.  While the dianhydride curing agent of Example 11 of Yang and the glycerin drier of Example 10 of Yang are not in the same example composition, one of ordinary skill would have been motivated to use them together based on the suggestion of Yang that these are suitable and effective for their intended purposes of acting as a curing agent and a drier in the composition of Yang.  
See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-21, 82 USPQ2d 1385, 1395-97 (2007).  The application of this rationale to the facts of the present case is set forth in the first full paragraph of page 8 of the Office Action dated April 6, 2021.  Further, the dianhydride curing agent element and the glycerin drier element are both taught in examples of Yang, and one skilled in the art could have combined these elements by known methods (e.g., the examples methods of Yang taught at ¶¶ 0064-0074) with no change in their respective functions, and the combination would yield nothing more than predictable results to one of ordinary skill in the art.  See KSR, 550 U.S. at 416, 82 USPQ2d at 1395; MPEP § 2143(I)(A).
At pages 6 and 7 of the remarks, applicant argues that the obviousness rejection of claims 8-10 should be withdrawn because secondary reference Wittman teaches formaldehyde, which is excluded by the language of claim 8.  This argument has been fully considered but is not found to be persuasive for the reasons given in the final full paragraph at page 9 of the Office Action dated April 5, 2021.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas E. Hill whose telephone number is 571-270-1485 and whose fax number is 571-270-2485.  The examiner can normally be reached on Monday through Friday at 9:00 am through 5:00 pm Eastern Standard Time. 
Examiner interviews are available via telephone, in person, and via video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant may contact the examiner by telephone or use the USPTO Automated Interview Request (AIR) system at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo, can be reached at 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


/NICHOLAS E HILL/Primary Examiner, Art Unit 1767